DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 12/22/2020, in which Claim(s) 1-15 and 17-21 are presented for examination. Claim(s) 1, 3, 12, and 18 are amended. Claim 16 is cancelled. No claims are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.

Response to Argument
Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s arguments with respect to the rejection of claim(s) 1-15 and 17-21 have been considered but are moot in view of the new ground(s) of rejection.

Applicant is encouraged to schedule an interview with the Examiner prior to the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 1-2, 12 and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Dirk Schiebeler (US 2015/0127599 A1) in view of Grittke et al. (US 2011/0035576 A1) further in view of Nakano et al. (US 2009/0055638 A1).
Regarding Claim 1, Schiebeler discloses An integrated circuit, comprising: 
a database query requesting circuit configured to send a database request to a database server coupled to the integrated circuit ([0031], “receives a request for table data, which request may be based on the query received”, [0003], “A content server, e.g., a database, may provide data to a requesting client”); and 
storage circuitry configured as a database cache that stores data retrieved from the database server (Abstract, “builds (database) cache and retrieves the data from the database (server)”), 
Schiebeler does not explicitly teach wherein the database cache is partially reconfigurable during runtime to update database security settings on the integrated circuit from a first database security setting to a second database security setting, the first database security setting identifying a first set of the data stored on the database cache as confidential data, the second database security setting identifying a second set of the data stored on the database cache as confidential data, and the first set of the data being different from the second set of the data.
Grittke teaches wherein the cache is partially reconfigurable during runtime on the integrated circuit (Abstract, “a partially dynamically reconfigurable logic chip during runtime”).
Schiebeler and Grittke are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grittke with the disclosure of Schiebeler. The motivation/suggestion would have been to have the goal of being able to replace individual modules during operation of the field device (Grittke, [0021]).
The combined teaching of Schiebeler and Grittke does not explicitly teach but Nakano teaches to update database security settings from a first database security setting to a second database security setting, the first database security setting identifying a first set of the data stored on the database as confidential data, the second database security setting identifying a second set of the data stored on the database as confidential data, and the first set of the data being different from the second set of the data ([0007], “an algorithm updating system capable of updating new encryption algorithms (i.e. update from the first setting to the second setting based on the design data as the encryption algorithms are confidential data) that are not stored in a database within an apparatus”, [0023], “update a plurality of encoding/decoding algorithms by storing therein a plurality of pieces of design data (as security setting). Furthermore, even if not holding therein a piece of design data relating to a new encoding/decoding algorithm that is not held therein, the content use apparatus can configure a new encoding/decoding circuit in the reconfigurable unit by acquiring the piece of the design data from outside”, [0132], “FIG. 8 and FIG. 9 are flow charts each showing the overall operation of the algorithm update system 1”).


Regarding Claim 2, the combined teaching of Schiebeler, Grittke and Nakano teaches wherein the data stored on the database cache is unencrypted (Schiebeler, Abstract, “builds cache (unencrypted) and retrieves the data from the database”).

Regarding Claim 12, Schiebeler discloses A method of operating an integrated circuit, the method comprising: 
with cache circuitry in the integrated circuit, storing database data locally on the integrated circuit (Abstract, “builds cache and retrieves the data from the database”); 
with a query parser, receiving a database query that requests data ([0031], “receives a request for table data, which request may be based on the query received and/or parsed”); 
with the query parser, determining whether the requested data is currently available on the cache circuitry (Abstract, “outputs data retrieved from a cache, if  [0031], “query received and/or parsed”). 
Schiebeler does not explicitly teach during runtime, performing partial reconfiguration on the cache circuitry to update database security settings for the integrated circuit by updating data confidentiality requirements for one or more portions of the locally stored database data on the integrated circuit.  
Grittke teaches during runtime, performing partial reconfiguration on the cache circuitry (Abstract, “a partially dynamically reconfigurable logic chip FPGA, in which function modules are dynamically configured during runtime”).
Schiebeler and Grittke are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grittke with the disclosure of Schiebeler. The motivation/suggestion would have been to have the goal of being able to replace individual modules during operation of the field device (Grittke, [0021]).
The combined teaching of Schiebeler and Grittke does not explicitly teach but Nakano teaches to update database security settings for the integrated circuit by updating data confidentiality requirements for one or more portions of the locally stored database data on the integrated circuit ([0007], “an algorithm updating system capable of updating new encryption algorithms (i.e. data confidentiality requirements) that are not stored in a database within an apparatus”, [0023], “update a plurality of encoding/decoding algorithms by storing therein a plurality of pieces of design data (as security setting). Furthermore, even if not holding therein a piece of design data relating to a new encoding/decoding algorithm that is not held therein, the 
Schiebeler, Grittke and Nakano are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakano with the combined teaching of Schiebeler and Grittke. The motivation/suggestion would have been if secret information relating to encryption processing is revealed, an encryption scheme implemented in an apparatus is updated to a new encryption scheme to maintain security (Nakano, [0004]).

Regarding Claim 17, the combined teaching of Schiebeler, Grittke and Nakano teaches in response to determining that the requested data is currently available on the cache circuitry, updating a corresponding record in the cache circuitry and pushing a corresponding update to a database server; and in response to determining that the requested data is not available on the cache circuitry, forwarding the requested data directly to the database server (Schiebeler, Abstract, “outputs data retrieved from a cache, if there is a cache hit”, i.e. data is available, “builds cache and retrieves the data from the database, if there is a cache miss”, [0017], “update the content of a back-end (e.g., a database)”).

Claims 3-5, and 13-15, are rejected under 35 U.S.C. 103 as being unpatentable Dirk Schiebeler (US 2015/0127599 A1) in view of Grittke et al. (US 2011/0035576 A1) further in view of Nakano et al. (US 2009/0055638 A1) and further in view of Freeman et al. (US 2015/0039901 A1).
Regarding Claim 3, the combined teaching of Schiebeler, Grittke and Nakano teaches a database cache (Schiebeler, Abstract, “builds (database) cache and retrieves the data from the database”).
The combined teaching of Schiebeler, Grittke and Nakano does not explicitly teach but Freeman teaches a cryptography engine configured to encrypt the confidential data but not non-confidential data stored (Freeman, [0004], “identifies the data field needing encryption”, [0037], “datasets with both sensitive and non-sensitive user data may be stored together by first encrypting the sensitive data”).
Schiebeler, Grittke, Nakano and Freeman are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Freeman with the combined teaching of Schiebeler, Grittke and Nakano. The motivation/suggestion would have been for data protection from unauthorized access (Freeman, [0001]).

Regarding Claim 4, the combined teaching of Schiebeler, Grittke, Nakano and Freeman teaches wherein the cryptography engine is further configured to decrypt encrypted data received from an external database client (Freeman, [0041], “data of encrypted fields may be decrypted with the user specific key”).

Regarding Claim 5, the combined teaching of Schiebeler, Grittke, Nakano and Freeman teaches wherein the cryptography engine belongs to a static partition of the integrated circuit that is not reconfigured (Grittke, [0023], “the entire processing unit is embodied as a dynamically reconfigurable logic chip and divided into a dynamic region and a static region, wherein, in the static region, the control unit is permanently configured”) while the 26database cache is partially reconfigured during runtime (Grittke, Abstract, “a partially dynamically reconfigurable logic chip FPGA, in which function modules are dynamically configured during runtime”) when updating the database security settings (Nakano, [0007], “an algorithm updating system capable of updating new encryption algorithms (i.e. update from the first setting to the second setting based on the design data as the encryption algorithms are confidential data)”, [0023], “update a plurality of encoding/decoding algorithms by storing therein a plurality of pieces of design data (as security setting)).

Regarding Claim 13, the combined teaching of Schiebeler, Grittke and Nakano teaches in response to determining that the requested data is currently available on the cache circuitry, fetching data from the cache circuitry (Schiebeler, Abstract, “outputs data retrieved from a cache, if there is a cache hit”, i.e. data is available).
The combined teaching of Schiebeler, Grittke and Nakano does not explicitly teach but Freeman teaches checking confidentiality requirements for the fetched data (Freeman, [0004], “identifies the data field needing encryption”).
Schiebeler, Grittke, Nakano and Freeman are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of 

Regarding Claim 14, the combined teaching of Schiebeler, Grittke, Nakano and Freeman teaches in response to determining that the fetched data is confidential, using a cryptography engine in the integrated circuit to encrypt the fetched data; and sending the encrypted data to a database client (Freeman, [0004], “identifies the data field needing encryption”, [0037], “datasets with both sensitive and non-sensitive user data may be stored together by first encrypting the sensitive data”).

Regarding Claim 15, the combined teaching of Schiebeler, Grittke, Nakano and Freeman teaches in response to determining that the fetched data is non-confidential, leaving the fetched data unencrypted (Freeman, [0004], “identifies the data field needing encryption”, [0037], “datasets with both sensitive and non-sensitive user data may be stored together by first encrypting the sensitive data”, i.e. leaving the non-confidential data unencrypted).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dirk Schiebeler (US 2015/0127599 A1) in view of Grittke et al. (US 2011/0035576 A1).
Regarding Claim 18, Schiebeler discloses A system, comprising: 
a programmable device operable to receive a database query from a client device ([0031], “receives a request for table data, which request may be based on the query received”), wherein the programmable device comprises: 
a query parser configured to process the received database query ([0031], “receives a request for table data, which request may be based on the query received and/or parsed”); and 
a database cache configured to store data of different types in corresponding queues ([0003], “Each data request from any client opens a new connection (i.e. queue) to the middleware”, [0020], “the middleware converts between different data (types) formats”), wherein the query parser is further configured to determine whether the database query requests data that is available in the database cache (Abstract, “outputs data retrieved from a cache, if there is a cache hit”, [0031], “query received and/or parsed”),  
Schiebeler does not explicitly teach wherein each of the corresponding queues in the database cache forms a part of a dynamically reconfigurable partition of the programmable device that can be updated during runtime, and wherein the query parser is part of a static partition of the programmable device that remains unchanged during a dynamic reconfiguration operation.  
Grittke teaches wherein each of the corresponding queues in the database cache forms a part of a dynamically reconfigurable partition of the programmable device that can be updated during runtime (Abstract, “a partially dynamically reconfigurable logic chip FPGA, in which function modules are dynamically configured during runtime”), and wherein the query parser is part of a static partition of the programmable device that remains unchanged during a dynamic reconfiguration operation a static region, wherein, in the static region, the control unit is permanently configured”).
Schiebeler and Grittke are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grittke with the disclosure of Schiebeler. The motivation/suggestion would have been to have the goal of being able to replace individual modules during operation of the field device (Grittke, [0021]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dirk Schiebeler (US 2015/0127599 A1) in view of Grittke et al. (US 2011/0035576 A1) further in view of Alexandre Hersans (US 2019/0236284 A1).
Regarding Claim 19, the combined teaching of Schiebeler and Grittke does not explicitly teach but Hersans teaches a database server, wherein the programmable device retrieves data from the database server, wherein the programmable device is configured to communicate with the database server via a trusted communications path, and wherein the programmable device is configured to communicate with the client device via an untrusted communications path (Fig. 2 shows communication with the client 205 with “plaintext” and communication with the database server 270 with “ciphertext”).  
Schiebeler, Grittke and Hersans are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dirk Schiebeler (US 2015/0127599 A1) in view of Grittke et al. (US 2011/0035576 A1) further in view of Freeman et al. (US 2015/0039901 A1).
Regarding Claim 20, the combined teaching of Schiebeler and Grittke teaches a cryptography engine that is part of the static partition (Grittke, [0023], “the entire processing unit is embodied as a dynamically reconfigurable logic chip and divided into a dynamic region and a static region, wherein, in the static region, the control unit is permanently configured”).
The combined teaching of Schiebeler and Grittke does not explicitly teach but Freeman teaches wherein the database cache stores sensitive and non-sensitive data, and wherein the cryptography engine is configured to encrypt the sensitive data but does not encrypt the non-sensitive data (Freeman, [0003], “Within a database, some data tables may contain both user sensitive (confidential) information, such as birthdates, credit card numbers, etc., as well as non-sensitive (non-confidential) information”, [0037], “datasets with both sensitive and non-sensitive user data may be stored together by first encrypting the sensitive data”).
Schiebeler, Grittke and Freeman are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dirk Schiebeler (US 2015/0127599 A1) in view of Grittke et al. (US 2011/0035576 A1) further in view of Nakano et al. (US 2009/0055638 A1) and further in view of Mehrotra et al. (US 2014/0281169 A1).
Regarding Claim 21, the combined teaching of Schiebeler, Grittke and Nakano does not explicitly teach but Mehrotra teaches implementing the cache circuitry at a reconfigurable portion of the integrated circuit ([0046], “The cache tier 310 can be implemented with reconfigurable circuitry”).  
Schiebeler, Grittke, Nakano and Mehrotra are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mehrotra with the combined teaching of Schiebeler, Grittke and Nakano. The motivation/suggestion would have been for facilitating data storage and access in flash based networked storage systems (Mehrotra, [0002]).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-11 are allowable in view of their dependencies on claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG-FENG HUANG/Examiner, Art Unit 2497